SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-1684 Gyrodyne Company of America, Inc. (Exact name of registrant as specified in its charter) New York 11-1688021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Flowerfield, Suite 24, St. James, NY 11780 (Address and Zip Code of principal executive offices) (631) 584-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (CHECK ONE): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On August 10, 2010, 1,290,039 shares of the Registrant’s common stock, par value $1.00 per share, were outstanding. 1 INDEX TO QUARTERLY REPORT OF GYRODYNE COMPANY OF AMERICA, INC. QUARTER ENDED JUNE 30, 2010 Seq. Page Form 10-Q Cover 1 Index to Form 10-Q 2 PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4T. Controls and Procedures. 20 PART II - OTHER INFORMATION 21 Item 1. Legal Proceedings. 21 Item 6. Exhibits. 22 SIGNATURES 23 EXHIBIT INDEX 24 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) REAL ESTATE Rental property: Land $ $ Building and improvements Machinery and equipment Less accumulated depreciation Land held for development: Land Land development costs Total real estate, net Cash and Cash Equivalents Investments - Other - Rent Receivable, net of allowance for doubtful accounts of $103,000 and $92,000, respectively Deferred Rent Receivable Prepaid Expenses and Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred rent liability Tenant security deposits payable Loans payable Deferred income taxes Pension liability Other liabilities - Total Liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY: Common stock, $1 par value; authorized 4,000,000 shares; 1,531,247 shares issued; 1,290,039 shares outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Balance of undistributed income other than gain or loss on sales of properties Less cost of shares of common stock held in treasury; 241,208 ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements 3 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six Months Ended June 30 Three Months Ended June 30, Revenues Rental income $ Tenant reimbursements Total Expenses Rental expenses General and administrative expenses Condemnation expense - - Depreciation Total Other Income (Expense): Interest income 98 Realized gain on marketable securities - - Interest expense ) Total ) Loss Before Benefit for Income Taxes ) Benefit for Income Taxes - ) - - Net (Loss) Income $ ) $ $ ) $ ) Net (Loss) Income Per Common Share: Basic and Diluted $ ) $ $ ) $ ) Weighted Average Number Of Common Shares Outstanding: Basic and Diluted See notes to consolidated financial statements 4 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Six Months Ended June 30, Net (loss) income $ ) $ Other Comprehensive loss: Unrealized loss on interest rate swap ) - Other Comprehensive loss ) - Comprehensive (loss) income $ ) $ See notes to consolidated financial statements 5 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Bad debt expense Net periodic pension benefit cost Realized gain on marketable securities - ) Changes in operating assets and liabilities: (Increase) decrease in assets: Rent receivable ) ) Deferred rent receivable - Interest receivable - Prepaid expenses and other assets ) ) (Decrease) increase in liabilities: Accounts payable ) ) Accrued liabilities Deferred rent liability - Deferred income taxes - ) Pension liability - ) Tenant security deposits Total adjustments ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of medical office buildings ) ) Costs associated with property, plant and equipment ) ) Proceeds from sale of marketable securities - Land development costs ) ) Proceeds (investments) in interest bearing time deposits ) Principal repayments on investment in marketable securities - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from mortgage Principal payments on mortgages ) ) Loan origination fees paid ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ $ See notes to consolidated financial statements 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. The Company: Gyrodyne Company of America, Inc.(“Gyrodyne” or the “Company”) is a self-managed and self-administered real estate investment trust (“REIT”) formed under the laws of the State of New York.The Company operates in one segment.The Company’s primary business is the investment in and the acquisition, ownership and management of a geographically diverse portfolio of medical office, industrial and development of industrial and residential properties.Substantially all of the Company’s rental properties are subject to net leases in which the tenant must reimburse Gyrodyne for a portion of or all or substantially all of the costs and/ or cost increases for utilities, insurance, repairs and maintenance, and real estate taxes. As of June 30, 2010 the Company had 100% ownership in three medical office parks comprising approximately 130,000 rentable square feet and a multitenant industrial park comprising 127,062 rentable square feet.In addition, the Company has 68 acres of property located in St James, New York, 10 of which are utilized by the industrial park and the balance remains undeveloped.Furthermore, the Company has a 9.99% limited partnership interest in an undeveloped Florida property “the Grove”. The Company has qualified, and expects to continue to qualify as a REIT under Section 856(c)(1) of the Internal Revenue Code of 1986 as amended (the “Code”).Accordingly, the Company generally will not be subject to federal and state income tax, provided that distributions to its shareholders equal at least 90% of its REIT taxable income as defined under the Code.The Company is permitted to participate in certain activities which do not qualify as REIT eligible activities.These activities must be conducted in an entity which elected to be treated as a taxable REIT subsidiary (“TRS”) under the Code in order for the Company to maintain its qualifications as a REIT. 2. Basis of Quarterly Presentations: The accompanying quarterly financial statements have been prepared in conformity with accounting principles generally accepted in the United States (“GAAP”).The financial statements of the Company included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and, in the opinion of management, reflect all adjustments which are necessary to present fairly the results for the three and six-month periods ended June 30, 2010 and 2009. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations; however, management believes that the disclosures are adequate to make the information presented not misleading. This report should be read in conjunction with the audited financial statements and footnotes therein included in the Annual Report on Form 10-K for the year ended December 31, 2009. The results of operations for the three and six-month periods ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year. 3. Principle of Consolidation: The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All intercompany balances and transactions have been eliminated in consolidation. 4. Investment in Marketable Securities: The Company’s marketable securities consisted of debt securities classified as available-for-sale and are reported at fair value, with the unrealized gains and losses excluded from operating results and reported as a separate component of stockholders' equity net of the related tax effect. These debt securities consisted of hybrid mortgage-backed securities fully guaranteed by agencies of the U.S. Government and were managed by and held in an account with a major financial institution.During the quarter ended June 30, 2010, the Company did not hold any marketable securities. 5.Earnings per Share: Basic earnings per common share are computed by dividing net income by the weighted average number of shares of common stock outstanding during the period.Dilutive earnings per share give effect to stock options and warrants which are considered to be dilutive common stock equivalents.Basic income (loss) per common share was computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding.Treasury shares have been excluded from the weighted average number of shares. The Company does not have any outstanding Common Stock equivalents as of June 30, 2010. 7 6. Income Taxes: Deferred income tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. 7. Loans Payable: Loans payable are comprised of the following: June 30, December 31, (Unaudited) Mortgage payable - Port Jefferson Professional Park (a) $ $ Mortgage payable - Cortlandt Medical Center (b) Mortgage payable – Fairfax Medical Center (c) Revolving line of credit (related party) – Flowerfield Industrial Park (d) (note 14) - Total $ $ (a) In June 2007, in connection with the purchase of ten office buildings in the Port Jefferson Professional Park (the “Port Jefferson Buildings”) in Port Jefferson Station, New York, the Company assumed a $5,551,191 mortgage payable to a bank (the “Mortgage”). The Mortgage bears interest at 5.75% through February 1, 2012 and adjusts to the higher of 5.75% or 275 basis points in excess of the Federal Home Loan Bank’s five year Fixed Rate Advance thereafter. The Mortgage is collateralized by the Port Jefferson Buildings and matures on February 1, 2022. (b) In June 2008, in connection with the purchase of the Cortlandt Medical Center, in Cortlandt Manor, New York, the Company borrowed $5,250,000 from a bank (the “Cortlandt Mortgage”). The Cortlandt Mortgage originally bore interest at a per annum rate of 225 basis points above the one month LIBOR rate through maturity on July 1, 2018, subject to monthly adjustment. The Cortlandt Mortgage is collateralized by the Cortlandt Medical Center. As part of the terms and conditions of the Cortlandt Mortgage, the Company exercised an option to enter into an interest rate swap agreement in November 2008 thereby fixing the interest rate at 5.66% through November 1, 2011.The Company is accounting for the interest rate swap as a cash flow hedge.As of June 30, 2010, the estimated fair value of the Interest Rate Swap is a liability of $176,837, and is presented in Other Liabilities on the balance sheet.Changes in the estimated fair value of the interest rate swap are reported in Other Comprehensive Income.Based on the valuation as of June 30, 2010, approximately $133,000 of the Interest rate swap will be recognized as interest expense within the next twelve months. (c) In March 2009, in connection with the purchase of the Fairfax Medical Center in Fairfax, Virginia, by Virginia Healthcare Center, LLC (“VHC”), a wholly-owned subsidiary of the Company, VHC borrowed $8,000,000 from a bank (the “Fairfax Mortgage”). The Fairfax Mortgage bears interest at 5.875% through April 10, 2014 and thereafter adjusts to the higher of 5.50% or 300 basis points over the weekly average yield on five-year United States Treasury securities. The Fairfax Mortgage is collateralized by a Deed of Trust and Security Agreement establishing a first trust lien upon the land, buildings and improvements as well as a Collateral Assignment of Leases and Rents and matures on April 10, 2019. The payment of the indebtedness evidenced by the Fairfax Mortgage and the performance by VHC of its obligations thereunder has been guaranteed by the Company. (d) The Company's revolving line of credit (“Revolver”) had a borrowing limit of $1,750,000, bearing interest at the lending institution's prime-lending rate (3.25% at June 30, 2010) plus 1%. The Revolver is secured by certain real estate and expires on June 1, 2011. On April 30, 2010, the Company negotiated the assignment of the note to a new lender and simultaneously reached an agreement with the new lender to modifying or eliminating certain covenants and increasing the interest rate from prime plus 1% to prime plus 3.25% with a floor of 6.5%.The Revolver is secured by approximately 35.1 acres of the Flowerfield Industrial Park including the respective buildings and related leases.As of June 30, 2010, the Company borrowed $1,750,000 under the Revolver and was in compliance with the financial and non-financial covenants. 8. Retirement Plans: The Company sponsors a Defined Benefit Retirement Plan for substantially all of its employees and records net periodic pension benefit cost pro rata throughout the year.The following table provides the components of net periodic pension benefit cost for the plan for the three and six-months ended June 30, 2010 and 2009: 8 Six Months Ended June 30, Three Months Ended June 30, Pension Benefits Service Cost $ Interest Cost Expected Return on Plan Assets ) Amortization of Actuarial Loss Net Periodic Benefit Cost After Curtailments and Settlements $ During the six-months ended June 30, 2010, the Company did not make any contribution to the plan.The Company does not have a minimum required contribution for the December 31, 2010 plan year, and is not expecting to make a contribution for the related plan year. 9. Commitments and Contingencies: Lease revenue commitments - The approximate future minimum revenues from rental property under the terms of all noncancellable tenant leases, assuming no new or renegotiated leases are executed for such premises, are as follows: Twelve Months Ending June 30, Amount $ Thereafter $ Employment agreements – The Company has employment agreements with two officers that provide for annual salaries aggregating approximately $397,000 and other benefits in the event of a change in control, termination by the Company without cause or termination by the officer for good reason (the “Employment Agreements”). On June 12, 2009, the Company and its two officers mutually agreed to terminate the automatic extension provisions of the Employment Agreements. As a result, the term of the Employment Agreements ends on June 12, 2012. The Compensation arrangements between the Company and the Company’s Chief Financial Officer, are set forth in an Offer Letter and a Deferred Bonus Agreement, each executed on October 22, 2009 (collectively, the “Agreement”) aggregating $233,000, annually. Condemnation lawsuit - On June30, 2010, the Court of Claims of the State of NewYork issued its opinion in the Company’s case for just compensation for the 245.5acres (the “Property”) of its Flowerfield property requiring the State to pay the Company an additional $98,685,000. Under New York’s eminent domain law (the “EDPL”) and in the opinion issued by the Court of Claims of the State of New York, the Company is also entitled, subject to EDPL Section514, to statutory interest on the additional amount at the rate not to exceed the statutory rate of ninepercent (9%) perannum from November2, 2005, the date of the taking, to the date of payment.Additionally, pursuant to the EDPL Section 701, the Company intends on submitting an application to the Court seeking reimbursement of costs and expenses incurred by the Company including attorneys’ fees and costs. The Company cannot predict how the State will react to the Court’s opinion procedurally, including whether it will file a notice of appeal.The Company did not record the impact of the ruling in the Balance Sheet or Statement of Operations as the amount of a final award and the timing of payment are unknown at this time.The Company intends to continue pursuing its rights vigorously, seeking payment in accordance with the Court’s opinion and any further determinations. 10.Acquisition of Properties: Property Purchase – On May 20, 2010, the Company closed on the purchase of the land and building located at 1989 Crompond Road, Cortlandt Manor, New York (the “Property”).The Property consists of approximately 2,500 square feet of rentable space on 1.6 acres.The purchase price for the Property was approximately $720,000 and the purchase has resulted in the Company owning approximately three acres directly in front of the Cortlandt Medical Center. The Company financed approximately 90% of the purchase price utilizing its revolving credit facility. 9 11.Recent Accounting Pronouncements: In April 2009, the FASB issued ASC 825-10 and ASC 270-10-05-05-1(formerly Staff Position No. 107-1 and APB 28-1), Interim Disclosures about Fair Value of Financial Instruments, or FSP FAS 107-1 and APB 28-1.ASC 825-10 and ASC 270-10-05-05-1 amends FAS 107, Disclosures about Fair Value of Financial Instruments (“FAS No. 107”), to require an entity to provide disclosures about fair value of financial instruments in interim financial information and amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods. Under ASC 825-10 (formerly FAS 107-1 and APB 28-1), a publicly-traded company shall include disclosures about the fair value of its financial instruments whenever it issues summarized financial information for interim reporting periods. In addition, entities must disclose, in the body or in the accompanying notes of its summarized financial information for interim reporting periods and in its financial statements for annual reporting periods, the fair value of all financial instruments for which it is practicable to estimate that value, whether recognized or not recognized in the statement of financial position, as required by ASC 825-10 and ASC 270-05-05-1 (formerly FAS No. 107, FSP FAS 107-1 and APB 28-1) are effective for interim and annual reporting periods ending after June 15, 2009. The Company adopted this pronouncement on July 1, 2009.The adoption did not have a material effect on the Company’s financial position or results of operations. In April 2009, the FASB issued ASC 320-10-65-1 (formerly Staff Position No. 115-2 and FAS 124-2), Recognition and Presentation of Other-Than- Temporary Impairments, or FSP FAS 115-2 and FAS 124-2.ASC 320-10-65-1 (i) changes existing guidance for determining whether an impairment is other than temporary to debt securities and (ii) replaces the existing requirement that the entity’s management assert it has both the intent and ability to hold an impaired security until recovery with a requirement that management assert: (a) it does not have the intent to sell the security; and (b) it is more likely than not it will not have to sell the security before recovery of its cost basis. Under ASC 320-10-65-1, declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses to the extent the impairment is related to credit losses. The amount of the impairment related to other factors is recognized in other comprehensive income.ASC 320-10-65-1 is effective for interim and annual reporting periods ending after June 15, 2009.The Company adopted this pronouncement on July 1, 2009.The adoption did not have a material effect on the Company’s financial position or results of operations. In April 2009, the FASB issued ASC 820-10-65-4 (formerly Staff Position No. FAS 157-4), Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.ASC 820-10-65-4 affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction, and clarifies and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active. ASC 820-10-65-4 requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence. ASC 820-10-65-4 also amended ASC 820-10 (formerly FAS No. 157) to expand certain disclosure requirements.ASC 820-10-65-4 is effective for interim and annual reporting periods ending after June 15, 2009, and shall be applied prospectively.The Company adopted this pronouncement on July 1, 2009.The adoption did not have a material effect on the Company’s financial position or results of operations. In April 2009, the FASB issued ASC 805-10, 805-20 and 805-30 (formerly FASB Staff Position No. 141(R)-1), Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies, to amend and clarify ASC 805 (formerly FAS No. 141(R). FSP 141(R)-1).ASC 805-10, 805-20 and 805-30 requires an acquirer to recognize at fair value, at the acquisition date, an asset acquired or a liability assumed in a business combination that arises from a contingency if the acquisition-date fair value of that asset or liability can be determined during the measurement period. If the fair value cannot be determined during the measurement period, an asset or a liability shall be recognized at the acquisition date if the asset or liability can be reasonably estimated and if information available before the end of the measurement period indicates that it is probable that an asset existed or that a liability had been incurred at the acquisition date. ASC 805-10, 805-20 and 805-30 amends the disclosure requirements of ASC 805 to include business combinations that occur either during the current reporting period or after the reporting period but before the financial statements are issued. ASC 805-10, 805-20 and 805-30 are effective for fiscal years beginning after December 15, 2008 and interim periods within those years. The Company adopted this pronouncement on January 1, 2009.The adoption did not have a material effect on the Company’s financial position or results of operations In May 2009, the FASB issued ASC 855-10 (formerly Statement No. 165, “Subsequent Events” (“FAS 165”)), which establishes general standards of accounting for, and requires disclosure of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The Company adopted the provisions of ASC 855-10 for the quarter ended June 30, 2009.The adoption did not have a material effect on the Company’s financial position or results of operations. 10 In June 2009, the FASB issued ASC 105-10 (formerly Statement No. 168 (“FAS168”)), “The FASB Accounting Standard Codification and the Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162” (“FAS162”). ASC 105-10 replaces FAS 162 “The Hierarchy of Generally Accepted Accounting Principles” and establishes the “FASB Accounting Standard Codification” (Codification) as a source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with generally accepted accounting principles in the United States. The codification does not change current GAAP, but changes the referencing of financial standards, and is intended to simplify user access to authoritative GAAP by providing all the authoritative literature related to a particular topic in one place.All guidance contained in the Codification carries an equal level of authority. On the effective date of ASC 105-10, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative. ASC 105-10 is effective for financial statements issued for interim and annual periods ending after September 15, 2009.The Company adopted this pronouncement for the quarter ended September 30, 2009.The adoption did not have a material effect on the Company’s financial position or results of operations. In January 2010, the FASB issued an Accounting Standards Update (“ASU”) 2010-06 – “Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”).The provisions of ASU 2010-06 amended Topic 820-10, “Fair Value Measurement and Disclosure”.The amendment requires a description of any transfers in and out of Level 1 and Level 2 of the fair-value hierarchy and the reasons for the transfers.The amendment provides for further disclosure on the valuation techniques and inputs relied upon to measure fair value for both recurring and non recurring fair value measurements as they relate to either Level 2 or Level 3The updates included conforming amendments to the guidance on disclosures for postretirement benefit plans.The Company adopted the pronouncement for the quarter ended March 31, 2010.The adoption did not have a material effect on the Company’s financial position or results of operations. In January 2010, the FASB issued ASU 2010-01, a new accounting standard “Accounting for Distributions to Shareholders with Components of Stock and Cash.”The guidance clarifies that the companies should consider the stock portion of a distribution as a stock issuance and not as a stock dividend.The new standard is effective for fiscal years and interim periods ending after December 15, 2009 and should be applied on a retrospective basis.The Company’s adoption of the new standard did not have a material effect on the Company’s financial position or results of operations. In February 2010, the FASB issued ASU 2010-09, “Subsequent Events (ASC Topic 855) Amendments to Certain Recognition and Disclosure requirements”.ASU 2010-09 requires SEC filers to evaluate subsequent events through the date the financial statements are issued and removes the requirement to disclose a date in both issued and revised financial statements through which subsequent events were evaluated.The Company adopted the pronouncement for the fiscal year and interim periods ending after September 30, 2009.The adoption did not have a material effect on the Company’s financial position or results of operations. In April, 2010, the FASB issued ASU 2010-12, “Accounting for Certain Tax Effects of the 2010 Health Care Reform Acts”.The guidance clarifies that the Company may incorporate the same effective date for adopting both the effects of the Health Care and Education Reconciliation Act of 2010 and the Patient Protection and Affordable Care Act (collectively, Healthcare Legislation) .The Company adopted the pronouncement for the quarter ended June 30, 2010.The Company’s adoption of the new standard did not have a material effect on the Company’s financial position or results of operations. In July, 2010, the FASB issued ASU 2010-20, “Receivables (ASC Topic 310) Disclosure about the Credit Quality of Financing Receivables and the Allowance for Credit Losses”.ASU 2010-20 requires additional disclosures to enable financial statement users to evaluate the nature of credit risk in the entity’s portfolio of financing receivables, how the risk is analyzed and assessed in arriving at the allowance for doubtful accounts and the changes in the allowance for such credit losses.The new standard is effective for fiscal years and interim periods ending after December 15, 2010 and should be applied on a prospective basis. The Company believes the adoption will not have a material effect on the Company’s financial position or results of operations. 12.Fair Value of Financial Instruments: Assets and Liabilities Measured at Fair-Value – The Company follows authoritative guidance on fair value measurements, which defines fair-value, establishes a framework for measuring fair-value, and requires certain disclosures about fair-value measurements. The guidance applies to reported balances that are required or permitted to be measured at fair-value under existing accounting pronouncements; accordingly, the standard does not require any new fair-value measurements of reported balances. The Company follows authoritative guidance on the fair value option for financial assets, which permits companies to choose to measure certain financial instruments and other items at fair-value in order to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently. However, we have not elected to measure any additional financial instruments and other items at fair-value (other than those previously required under other GAAP rules or standards) under the provisions of this standard. 11 The guidance emphasizes that fair-value is a market-based measurement, not an entity-specific measurement. Therefore, a fair-value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. As a basis for considering market participant assumptions in fair-value measurements, ASC Topic 820 establishes a fair-value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level3 of the hierarchy). In instances where the determination of the fair-value measurement is based on inputs from different levels of the fair-value hierarchy, the level in the fair-value hierarchy within which the entire fair-value measurement falls is based on the lowest level input that is significant to the fair-value measurement in its entirety. Our assessment of the significance of a particular input to the fair-value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. The following table represents the carrying value and fair value of the Company’s financial assets and liabilities as of June30, 2010 and December 31, 2009, respectively. June 30, 2010 December 31, 2009 Description Carrying Value Fair Value (Level 2) Carrying Value Fair Value (Level 2) Other Liabilities $ $ $
